Citation Nr: 1525984	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right knee meniscectomy, to include degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This claim was previously before the Board in December 2012 and May 2014, when the claim was remanded for additional development.  An April 2013 supplemental statement of the case was most recently issued and the case is once again before the Board.  

The Veteran appeared at a Decision Review Officer (DRO) hearing in December 2009.  The Veteran was scheduled for a September 2011 hearing before the Board; he failed to appear.  Accordingly, that hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right knee meniscectomy, to include degenerative joint disease has been productive of complaints of pain; ankylosis, genu recurvatum, and nonunion of the tibia and fibula have not been demonstrated.

2.  The Veteran's service-connected residuals of right knee meniscectomy, to include degenerative joint disease results in extension limited to 10 degrees; flexion limited to 45 degrees has not been demonstrated.   





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of right knee meniscectomy, to include degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 5257-5262 (2014). 

2.  The criteria for entitlement to a separate 10 percent rating for limitation of extension of the right knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.71a, DC 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 30 percent for his service-connected residuals of right knee meniscectomy, to include degenerative joint disease pursuant to Diagnostic Codes 5257-5262.  The Veteran is seeking a higher rating for his right knee disability. 

Pursuant to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability.  A 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The Board notes that the Veteran is already receiving the highest rating possible under DC 5257.  Although instability was noted at an April 2008 VA examination and some records do confirm the use of a right knee brace, many of the examinations and VA treatment records did not reflect findings of instability.  As the Veteran is receiving the highest rating possible under DC 5257, a higher rating under this diagnostic code is not available. 

Under Diagnostic Code 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent rating, while malunion with marked knee or ankle disability warrants a 30 percent rating, and nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

However, the Board finds that nonunion of the tibia and fibula is not shown. See September 2014 VA examination.  As such, a higher rating under DC 5262 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

When a knee disability is rated under Diagnostic Code 5257 for instability, a separate rating for arthritis, shown by X-ray and based on painful motion, may be warranted.  Separate ratings may be granted based on limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261, where both meet the criteria for a compensable rating.  VAOPGCPREC 09-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59,990 (2004).

In this case, there is X-ray evidence of arthritis, and evidence of painful motion in the right knee.

Under DC 5260, a 10 percent evaluation is warranted where knee flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where knee flexion is limited to 30 degrees. 

The following diagnostic code is also relevant to the claim:

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is warranted where knee extension is limited to 10 degrees, 20 percent evaluation is warranted where knee extension is limited to 15 degrees.

An April 2008 VA examination reflected flexion to 70 degrees with extension limited 5 degrees.  The VA examiner noted that there was no additional functional impairment due to pain, pain with repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  At a January 2009 VA examination the Veteran demonstrated 120 degrees of flexion and extension to zero degrees.  The VA examiner noted that there was mild pain at 120 degrees of motion.  The VA examiner noted that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up. 

At a September 2014 VA examination the Veteran demonstrated 110 degrees of flexion and extension to zero degrees.  Similar findings were noted after repetitive testing.  The VA examiner noted that the Veteran had less movement than normal and pain on movement following repetitive testing. 

VA progress notes show the following ranges of motion for the right knee: extension to 0 degrees, and flexion to 110 degrees (December 2007); extension to 0 degrees, and flexion to 120 degrees (March 2008); extension to 10 degrees, flexion to 128 degrees (October 2009); and extension to 0 degrees, flexion to 120 degrees (February 2011). 

Because the evidence shows that extension has been limited to 10 degrees (October 2009), range of motion testing meets the criteria for a 10 percent rating under DC 5261 (extension limited to 10 degrees).  Resolving doubt in the Veteran's favor, the Board finds that a separate 10 percent disability rating is warranted under DC 5261.  As range of motion findings are not limited to at least 45 degrees of flexion, a separate compensable rating under DC 5260 is not warranted.

Consideration has also been given to other potentially applicable diagnostic codes. However, as there is no evidence of ankylosis or genu recurvatum, Diagnostic Codes 5256, 5263 are not for consideration.  Moreover, although the Veteran underwent a right knee meniscectomy in service, separate ratings under either DC 5258 and DC 5259 are not warranted in this case.  The symptomatology contemplated by these diagnostic codes have already been considered in the award of a rating for instability of the Veteran's right knee under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In summary, a separate 10 percent disability rating is warranted for the Veteran's service-connected right knee (limitation of extension).  An increased rating under any other applicable diagnostic code is not warranted.

In this regard, it is important for the Veteran to understand that he cannot receive more compensation for his right knee disability, as a whole, than a Veteran without a right leg, generally referred to as the "amputation rule".  The Veteran is already in receipt of a separate 10 percent rating for weakness of the right leg and foot with muscle atrophy and right leg bowing under DCs 5399-5311.

With respect to his increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is already receiving TDIU (a total 100 percent rating) since November 2008. 

II. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Private records were also obtained. Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in April 2008, January 2009, and September 2014.   The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Discussion of the Veteran's December 2009 Decision Review Officer (DRO) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in December 2012 and May 2014.   The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 30 percent for residuals of right knee meniscectomy, to include degenerative joint disease, is denied.

A separate 10 percent disability rating for limitation of extension of the right knee is granted subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


